Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 11/27/2019.  Claims 1-15 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 11/27/2019, 6/12/2020, and 11/30/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2017-0144071, filed on 10/31/2017.

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 5, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 5, 8, and 13 currently recites the limitation of "the other electronic device"; however, there is insufficient antecedent basis for this claimed limitation.  Appropriate correction is required.

Claim Rejections – 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 5-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parashar (NPL Document “SCNN: An Accelerator for Compressed-sparse Convolutional Neural Networks).

5.	As to claim 1, Parashar discloses an electronic device (Sparse SCNN accelerator shown in Figures 5 and 6) comprising: a memory (memory hierarchy/DRAM); and a processor (processing elements PE) configured to check an operation instruction for filtering input data of a neural network for each filter of a main pattern (pattern of filter weights) selected from a plurality of filters (groups of weights as shown in Figure 2) generated according to learning by the neural network, and store the checked operation 

6.	As to claim 2, Parashar discloses the processor performs a filtering operation by the filter of the main pattern by using the stored operation instruction (Page 3, Part III, Page 6, Section IV, the filtering operations are implemented by the assigned PE using the supplied filter and instructions).

7.	As to claim 5, Parashar discloses a communicator (communications channels and layer sequencer shown in Figures 5 and 6), wherein the processor transmits the operation instruction to the other electronic device through the communicator, and the other electronic device performs a filtering operation by the filter of the main pattern by using the operation instruction (Page 6, Section IV, the PE array id driven by a layer sequencer to orchestrate the movement of weights and activations while being connected to the DRAM controller which can broadcast weights to the PE elements and stream activations to/from the PEs). 

8.	As to claim 6, Parashar discloses the processor checks optimization data in which zero elements are removed from the selected filter of the main pattern and an operation instruction corresponding to the optimization data, and stores the checked optimization data and operation instruction in the memory (page 5, Part B., the weight buffer delivers a vector of F non-zero filter weights along with each of their coorindated within the KxRxS region). 

9.	As to claim 7, Parashar discloses the processor performs a filtering operation by the filter of the main pattern by using the stored optimization data and an operation instruction corresponding to identification information included in the optimization data (Page 5, Part B., multiplier array computes the full cross-product of partial sum outputs, with no extraneous computations where output coordinates are not derived from loop indices but from coordinates of non-zero values embedded in the compressed format). 

10.	As to claim 8, Parashar discloses all claimed subject matter as explained with respect to the above citations/explanations of claims 5 and 7.

11.	As to claims 9-10 and 13-15, Parashar discloses all claimed subject matter as explained with respect to the above citations/explanations of claims 1-2 and 5-7.


 
Claim Objections
s 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO